                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE



  MICHAEL JAMES CAMPBELL,                            )
                                                     )
                 Plaintiff,                          )
                                                     )
  v.                                                 )   No. 2:18-CV-85
                                                     )       REEVES/WYRICK
  JAMES KNIPPER, et al.,                             )
                                                     )
                 Defendants.                         )



                                        JUDGMENT


        In accordance with the Memorandum Opinion filed contemporaneously herewith, it

  is ORDERED that Assistant District Attorney General Lindsey Lane and the Office of the

  District Attorney General for the Third Judicial District are DISMISSED as defendants in

  this action pursuant to Federal Rule of Civil Procedure 54(b).

        Enter:


                                    ____________________________________________
                                    CHIEF UNITED STATES DISTRICT JUDGE




Case 2:18-cv-00085-PLR-CRW Document 57 Filed 04/30/20 Page 1 of 1 PageID #: 192
